Citation Nr: 1829644	
Decision Date: 07/12/18    Archive Date: 07/24/18

DOCKET NO.  14-32 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of chronic sprains of the right ankle, which was reduced from 20 to 10 percent, was proper.

2.  Whether the reduction of chronic sprains of the left ankle, which was reduced from 20 to 10 percent, was proper.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to August 1976 and from February 1984 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACTS

1.  In an April 2012 rating decision, the RO reduced the ratings for the Veteran's service-connected right and left ankle strains from 20 percent to 10 percent effective July 1, 2012.

2.  The evidence of record at the time of the April 2012 rating decision did not clearly reflect a material improvement in the Veteran's service-connected right and left ankle strains that resulted in an improvement in his ability to function under the ordinary conditions of life and work.

3. The Veteran filed claims for TDIU in May 2009 and November 2010.  He said he last worked full time in June 2008 and cited several service-connected disabilities as the reason he was unable to work.  

4. As of result of the Board decision to restore the ratings for the right and left ankle strains, the Veteran's combined rating is 100 percent, effective July 19, 2011.  

5. For the period prior to July 19, 2011, the service-connected disabilities are of such severity as to preclude the Veteran from securing and following substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The reduction of the rating for a right ankle strain from 20 percent to 10 percent effective July 1, 2012, was not proper and restoration is warranted.  38 U.S.C. 
§§ 1155, 5112, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5271 (2017).

2.  The reduction of the rating for a left ankle strain from 20 percent to 10 percent effective July 1, 2012, was not proper and restoration is warranted.  38 U.S.C. 
§§ 1155, 5112, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5271 (2017).

3.  For the period prior to July 19, 2011, the criteria for a TDIU rating have been met. 38 U.S.C. § 1155, (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Rating Reductions

A March 2009 rating decision considered findings from a June 2008 rating decision and increased the ratings for the service-connected right and left ankle disabilities to 20 percent each, effective March 14, 2008. The Veteran filed a claim for increased rating in November 2010. A January 2012 rating decision proposed to reduce the right and left ankle ratings from 20 percent to 10 percent.  This was accomplished in the April 2012, rating decision, which decreased the ratings to 10 percent effective July 1, 2012.  

The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after VA has met certain procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105 (e).

Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344. As the rating in this case has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344 (c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work. Faust v. West, 13 Vet. App. 342 (2000).

The Veteran's right and left ankle sprains are evaluated under the rating criteria for limitation of motion of the ankle.  Marked limitation of motion is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5271.  This is the highest rating available for the ankle based on limitation of motion.

Normal range of motion for the ankle is to 20 degrees for dorsiflexion and to 45 degrees for plantar flexion.  In evaluating the ankle disability, the Board is mindful of 38 C.F.R. § 4.40, 4.45, 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016), Mitchell v. Shinseki, 25 Vet. App. 32 (2011), Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995), which contemplate the functional limitations of musculoskeletal disabilities in measure range of motion and in addition to range of motion testing.

The Board finds that there has not been sustained material improvement under Faust.  A January 2012 private opinion from Dr. K. D. M. noted that the Veteran experiences "gross instability of both ankles."  On examination, the Veteran had only 10 degrees of dorsiflexion in both ankles and experienced pain with prolonged ambulation.  It was also noted that the Veteran's ankles swell throughout the day, and on examination, it was observed that both of his ankles were enlarged.  The examiner documented that the Veteran was unable to stand or walk more than four hours during the day.  Dr. K. D. M. remarked that the Veteran's swelling of the ankles was consistent with osteoarthritis of which the examiner described as being permanent and progressive.  Furthermore, the Board notes that the December 2011 VA examiner noted that the Veteran experienced painful motion in both ankles at 10 degrees dorsiflexion.  Normal range of motion for the ankle is to 20 degrees for dorsiflexion and to 45 degrees for plantar flexion.  Painful motion for right and left ankle plantar flexion was noted at 35 degrees.  Thus, the Board finds that there has not been sustained material improvement of the Veteran's ability to function under the ordinary conditions of life and work under Faust.  See 38 C.F.R. § 3.344.  As a result, the reduction in ratings was improper and the 20 percent ratings for the Veteran's right and left ankle disabilities is restored from July 1, 2012, the effective date of the 10 percent rating.

The Board has also considered entitlement to a rating in excess of 20 percent, but this is not supported by the evidence.  Ankylosis of the ankle is required in order to meet the criteria for a rating greater than 20 percent.  38 C.F.R. § 4.71a, Code 5270.  A review of the evidence shows that ankylosis of the right ankle was not found on the December 2011 VA examination, which is the most recent VA examination of the right and left ankles.

II.  TDIU

The Veteran asserts that a TDIU is warranted as his service-connected disabilities rendered him unemployable. To establish entitlement to TDIU, the Veteran must be unable to secure or follow substantially gainful employment by reason of service-connected disability and either meet the schedular requirements of 38 CFR 4.16(a), or under the provisions of 38 CFR 4.16(b) for an extraschedular evaluation. 

The Veteran filed claims for TDIU in May 2009 and November 2010.  The May 2009 claim was denied in a January 2010 rating decision, but pertinent evidence, including a December 2010 VA examination and another application for TDIU in November 2010, were added to the record within one year. 

As a result of the decision to restore the ratings for the right and left ankle disabilities, the Veteran's combined rating is 100 percent, effective July 19, 2011.  He is service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; hypertension with nephropathy 30 percent; residuals of an immersion injury of the right foot, 30 percent; residuals of an immersion injury of the left foot, 30 percent; right supraspinatus tendinitis and acromioclavicular osteoarthritis (dominant), 10 percent; right thumb ulnar ligament tear, 10 percent; hoarseness, 10 percent; gastroesophageal reflux disease, 10 percent; right ankle sprain, 20 percent disabling; left ankle sprain, 20 percent; and gout, noncompensable.   

The Veteran meets the schedular requirements of 38 C.F.R. § 4.16 (a) for the entire appeal period.  On the TDIU applications submitted, he reported last working on a full-time basis in June 2008. He listed employment history as a teacher/coach. 

In June 2011, a VA examiner opined that the Veteran's hypertensive nephropathy would disqualify the Veteran for some work tasks and may hinder him from obtaining gainful employment.  The examiner stated, "Sedentary and physical demand [sic] work would be equally affected."

The December 2011 VA ankle examiner stated that the Veteran's ankle condition impacted his ability to work in that the Veteran would have "difficulty with ambulation secondary to pain."

A January 2012 private opinion from Dr. K. D. M. noted that the Veteran previously worked as a coach but had difficulty making it through the day to increased pain and swelling.

The Veteran has not worked on a full-time basis since June 2008.  His combined rating is 100 percent for the entire appeal period. The competent evidence of record shows he is unemployable as a result of his service-connected disabilities. 

Consideration of entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C. 1114(s) is not warranted because the Veteran is not unemployable as a result of one service-connected disability. See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010). Similarly, the claim of TDIU is moot for the period after July 19, 2011, the effective date of the combined evaluation of 100 percent because no additional benefit may be derived.

The Board is granting TDIU for the period prior to July 19, 2011.  


ORDER

The reduction from a 20 percent rating to a 10 percent rating for the service-connected right ankle disability was improper; a 20 percent rating is restored, effective July 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.

The reduction from a 20 percent rating to a 10 percent rating for the service-connected left ankle disability was improper; a 20 percent rating is restored, effective July 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.

TDIU is granted for the period prior to July 19, 2011, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


